Citation Nr: 0832213	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
November 1966 to August 1970, with active duty for training 
(ACDUTRA) from March 1967 until July 1967.  He also had 
another period of ACDUTRA from July 27, 1968 until August 10, 
1968.  The veteran had INACDUTRA from October 28, 1967 to 
October 29, 1967 and on October 12, 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma. 

This case was previously before the Board in August 2005, 
when the claim was remanded for further development.  It is 
now ready for disposition.


FINDINGS OF FACT

1.  A low back disorder was not demonstrated during service 
or for over thirty years thereafter. 

2.  The competent evidence does not demonstrate that the 
veteran's current low back disorder is causally related to 
active service; hepatitis C is not a service-connected 
disability.


CONCLUSION OF LAW

A low back disorder, diagnosed as low back degenerative 
arthritis was not incurred in service, and is not related to 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection may 
also be granted for disabilities which are proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a low back disorder.  
Based on the foregoing, none of the available service records 
demonstrate that a low back disorder was incurred in active 
service.  However, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current low back problems are 
causally related to active service for the reasons discussed 
below.

The post-service evidence does not reflect complaints or 
treatment for a low back disorder until January 2000, over 
thirty years following the veteran's separation from service.  
Specifically, in a January 2000 private treatment record, he 
reported "low back pain after straining it while working on 
the farm."  An x-ray taken at that time noted that vertebral 
heights were maintained and mild degenerative changes were 
seen at L3-4 and L4-5.  The radiological report contained an 
impression of "unremarkable lumbar spine."  As part of the 
private medical work-up, it was noted that the veteran's 
chief complaint was "back pain, low, past 3 years, 
progressively worse." 

A VA x-ray taken in June 2000 showed disc spaces and 
vertebral body heights were preserved and contained an 
impression of "unremarkable spine."  The veteran was not 
diagnosed with chronic low back pain due to degenerative 
arthritis until an October 2001 VA outpatient treatment 
visit.  

Although not binding on the BVA, the Board has considered a 
May 23, 2002 letter submitted to the Social Security 
Administration (SSA) in which the veteran amended the onset 
date of his low back pain from December 1, 1999 to April 19, 
2001.  Another document dated August 3, 2001, submitted to 
the SSA in accordance with obtaining disability benefits, 
noted that the veteran's back pain in addition to other 
ailments began on August 4, 2000. 

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to a low back disorder in January 2000 
(nearly a 30-year gap).  Furthermore, when he sought to 
establish medical care in January 2000, he did not report 
that his low back symptomatology was related to an in-service 
injury but rather attributed it to an acute event of several 
years' duration.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, the Board has considered the veteran's statements that 
his low back problems began while he was in active duty.  In 
this regard, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in a February 2000 private treatment 
record that he had a long history of back pain.  A June 2000 
VA treatment record noted that the veteran reported 
experiencing chronic back pain over the past 25 years.  He 
additionally stated at a February 2001 VA outpatient 
treatment visit that his chronic back pain began when he 
developed Hepatitis C.  The Board has weighed the statements 
of the veteran against the absence of documented complaints 
or treatment for decades following active duty discharge and 
finds that his more current recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits as less probative.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the veteran's currently-diagnosed 
chronic low back disorder is causally related to active 
service.  Specifically, no medical professional has 
established a relationship between the veteran's current low 
back disorder and active duty.  In fact, as noted above, at 
the time of initial onset of symptomatology, there was no 
mention made of a relationship between the veteran's low back 
disorder and active duty.

The Board has also considered the implied statements of the 
veteran asserting a relationship between his currently-
diagnosed chronic low back disorder and active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
chronic low back disorder.  However, given the lack of a low 
back disorder noted in service, the absence of identified 
symptomatology for several decades after discharge 
(associated with an acute post-service incident), and no 
medical nexus between the veteran's current complaints and 
active duty, the Board finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the claim, the Board is unable to 
grant the benefit sought. 

The Board has also considered whether service connection is 
warranted on a presumptive basis.  However, the chronic 
disease presumption does not apply to periods of ACUDTRA or 
INACDUTRA.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2007).  In addition, while the veteran has 
also recently claimed that he is entitled to service 
connection for low back degenerative arthritis as secondary 
to his treatment for hepatitis, since hepatitis is not 
service connected, he is not entitled to service connection 
for low back degenerative arthritis as secondary to hepatitis 
as a matter of law.  38 C.F.R. § 3.310; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the veteran submitted private treatment records.  
Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, no evidence of the 
disorder for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claim, 
a remand for a VA examination would not be warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for low back degenerative arthritis is 
denied.





____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


